.lunon! ük.uiam
delivered the opinion of ibe Court.
Thu mortgage from Lewis T. Hardin, did not assign, and did not purport to transfer to Beavin, either the mortgage made by Mark Hardin to Lewis T. Hardin, or the debts secured by .that instrument. There is in fact not (lie slightest allusion to the latter, nor any intimation that Mark Hardin or his representatives have any interest in the slaves therein mentioned. Jt merely mortgages the two slaves which Mark had mortgaged to Lewis. We concur with the Circuit Court in the opinion, that the recording of the. mortgages to Beavin, was not notice either actual or constructive, to the representatives of Mark Hardin, of anything to affect their rights.
Hardin, and his executrix, after his death, were fully justified in satisfying the mortgage from Mark to Lewis, and in any payments made to, or arrangements made *332with'the latter, in its discharge. 'The proof is clear, that taking into consideration the-credits to which Mark Hardin’s estate is entitled, subsequent to the sale of Beavin’s mortgage, they, with the previous payments, much more than release the property from any claims which Lewis T., had upon it by reason of the mortgage. Beavin has no greater interest than Lewis T. Hardin had, and when the interest of the latter ceased, so did that of the former. The Court did not err in ••dismissing his bill, and the decree of the Circuit Court is therefore affirmed. .
Robertson S/ Fogle for appellant; Harlan and Shuck for appellees.